Per Curiam.

Memorandum The agreed statement of facts shows that all the owners in common have united in this proceeding and that the possession sought is for one of them. Each tenant in common is entitled as against third parties to possession of the premises. It cannot be assumed that Congress, by an act which states a purpose to remove Federal restrictions, intended to give owners in common less rights to possession than a rent director could give under the Emergency Price Control Act of 1942 by a certificate such as was heretofore issued prior to July 1, 1947, authorizing the removal of these tenants under local law. In Greenbaum v. Lipshitz (App. Term, 2d Dept., Dec. 1946 Term) this court held such a certificate authorized proceedings to gain possession for one owner in common.
The final order should be unanimously reversed on the law, without costs, and final order directed in favor of the landlords, *1063Warrant stayed until January 31, 1948, on condition tenant deposit into the court below on the first day of each month an amount equal to the last monthly rent.
MacCrate, Steinbrink and Fennelly, JJ., concur.
Final order reversed, etc.